COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
CORY J. YOKUM,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00357-CR
 
                         Appeal from
 
90th District Court
 
of Young County,
  Texas
 
(TC # 09303)




 
 


 
 


 
 



 
                                                     MEMORANDUM
OPINION
 
            Cory J. Yokum appeals his conviction
for indecency with a child by sexual contact.[1]  See Tex.Pen.Code Ann. § 21.11(a)(1)(West
2011).  Appellant pled guilty to the
offense and was sentenced to serve eight years in the Texas Department of
Criminal Justice, Institutional Division together with a $5,000 fine.  Appellant’s court-appointed counsel has filed
a motion to withdraw as counsel along with a brief in which he has concluded
that the appeal is wholly frivolous and without merit.  Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,
388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a
professional evaluation of the record and demonstrating why, in effect, there
are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson
v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  In his motion to withdraw, counsel avers that
copies of his brief and motion have been delivered to Appellant, and that Appellant
has been advised of his right to file a pro
se brief.  No pro se brief has been filed. 

            After thoroughly reviewing the
record and counsel’s brief, we agree with counsel’s professional assessment
that the appeal is frivolous and without merit.  The record reflects that Appellant freely and
voluntarily pled guilty to the offense. 
Not only did Appellant plead guilty in open court, but a “Guilty Plea
Memorandum,” which included a waiver of jury trial and a stipulation of
evidence, was signed by Appellant and entered into evidence.  At the guilty plea hearing, the trial court
properly admonished Appellant, and defense counsel thoroughly questioned him
regarding his understanding about the nature and consequences of his plea.  Moreover, during Appellant’s punishment
hearing testimony regarding the incident, he reaffirmed his guilty plea and
admitted each and every element of the offense.
            Because there is nothing in the
record that might arguably support the appeal, a further discussion of the
arguable grounds advanced in counsel’s brief would add nothing to the
jurisprudence of the state.  Accordingly,
we grant counsel’s motion to withdraw and affirm the trial court’s judgment.  See
Garner v. State, 300 S.W .3d 763, 766 (Tex.Crim.App. 2009).
 
November 28, 2012                            _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)
 




[1]  This is a companion case to cause number
08-11-00356-CR.  Appellant was charged by
two separate indictments, both alleging indecency with a child by sexual
contact offenses under Texas Penal Code, section 21.11(a)(1).  The offenses alleged were against the same
victim and occurred on or about the same date.